                  Case 2:19-cr-00257-RSM Document 20 Filed 05/18/20 Page 1 of 4




1                                                                   Chief Judge Ricardo S. Martinez
2
3
4
5
6
7
8
                               UNITED STATES DISTRICT COURT FOR THE
9                                WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
10
11
       UNITED STATES OF AMERICA,                           NO.   CR19-257RSM
12
                                Plaintiff
13                                                         [PROPOSED] PROTECTIVE ORDER

14
                          v.
15
16     DENYS IARMAK,

17                             Defendant.

18
             This matter, having come before the Court on a Stipulated Motion for Entry of a
19
     Protective Order, the Court hereby enters the following order:
20
                                                  PROTECTIVE ORDER
21
             1.       Pursuant to Federal Rule of Criminal Procedure 16(d)(1), this Protective Order
22
     governs all discovery material in any format (written or electronic) that is produced by the
23
     United States in discovery in the above captioned case.
24
             2.       Discovery in this case is voluminous, and many of these materials and
25
     documents include personally identifiable information (PII) and “electronic contraband.”
26
     PII shall included, but not be limited to, information such as such as payment card numbers,
27
     Social Security numbers, driver’s license numbers, dates of birth, addresses, mothers’
28

      PROTECTIVE ORDER                                                      UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      United States v. Iarmak, CR19-257-RSM - 1                              SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                 Case 2:19-cr-00257-RSM Document 20 Filed 05/18/20 Page 2 of 4




 1 maiden names, passwords, financial lines of credit numbers, bank account numbers, and
 2 personal identification numbers. “Electronic contraband” shall mean PII, malware and
 3 surveillance files generated by the malware, account numbers and passwords, vulnerabilities,
 4 internal network information, and non-public IP addresses of servers which contain, or for
 5 which there is a reasonable basis to believe contain, any of the information, files or data
 6 described above. Furthermore, the discovery includes law enforcement sensitive materials
 7 related to ongoing investigations.
 8          3.       Redacting the discovery to delete the above material would unnecessarily delay
 9 the disclosure of discovery to the defendants and would frustrate the intent of the discovery
10 process.
11                                       Access to Discovery Material
12          4.       Access to discovery material will be restricted to the Defense Team. The
13 “Defense Team” shall be limited to attorneys of record for the defendant and any of the
14 following people working on this matter under the supervision of the attorneys of record:
15 attorneys, investigators, paralegals, law clerks, testifying and consulting experts, and legal
16 assistants. For purposes of this Order, “Defense Team” does not include the defendant or
17 any official, employee, or agent of any foreign government. Defendant’s attorneys shall
18 inform any member of the Defense Team to whom disclosure of discovery material is made
19 of the existence and terms of this Protective Order. Members of the Defense Team shall not
20 provide copies of any discovery material to any persons outside of the Defense Team.
21          5.       Defense Counsel shall provide the United States the name, address, and date of
22 birth of any member of the Defense Team that Defense Counsel wishes to have access to
23 electronic discovery materials fourteen days before giving such individual access. If the
24 United States objects during this fourteen-day period, the defense shall not disclose
25 electronic materials to the identified party until the Court rules on the objection. Defense
26 Counsel shall review this order with all members of the Defense Team prior to providing
27 access to any discovery material.
28 //

     PROTECTIVE ORDER                                                      UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Iarmak, CR19-257-RSM - 2                              SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                 Case 2:19-cr-00257-RSM Document 20 Filed 05/18/20 Page 3 of 4




 1                           Inspection of Electronic Discovery at the USAO
 2          6.       The United States may produce all electronic discovery materials by making
 3 copies of them available for inspection at the U.S. Attorney’s Office for the Western District
 4 of Washington (“USAO”). Defense counsel’s inspection of electronic discovery materials at
 5 the USAO shall be without prejudice to Defendant’s right to move the Court for additional
 6 discovery materials or the production of electronic discovery materials in a different form.
 7          7.       Absent further order of the Court, the United States shall not be obligated to
 8 make additional copies of any electronic discovery materials which are available for
 9 inspection at the USAO.
10          8.       No one shall photograph, print, or otherwise make copies of the electronic
11 discovery materials made available for inspection at the USAO.
12                          Production of Electronic Discovery by the USAO
13          9.       The United States may elect to provide copies of certain discovery to the
14 Defense Team.
15          10.      Unless otherwise agreed to by the United States, Members of the Defense
16 Team shall retain exclusive custody of all copies of the discovery material. Members of the
17 Defense Team shall use discovery material only for the purpose of preparing a defense to the
18 charges in this action, and not for any literary, commercial, or other purpose. Members of
19 the Defense Team may review the discovery material with Defendant and witnesses for
20 purposes of trial preparation, provided that witnesses may review the material only in the
21 presence of a member of the Defense Team and may not take notes regarding the content of
22 the discovery material. Defendant may review the material in the presence of a member of
23 the Defense Team and may take notes. However, the Defense Team will maintain all notes
24 made by Defendant.
25          11.      The Defense Team is aware that some of the discovery material may contain
26 malware and other pernicious files.
27 //
28 //

     PROTECTIVE ORDER                                                        UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Iarmak, CR19-257-RSM - 3                                SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:19-cr-00257-RSM Document 20 Filed 05/18/20 Page 4 of 4




 1                              Use and Destruction of Discovery Material
 2          12.     Any discovery material that the Defense Team files with the Court in
 3 connection with pre-trial motions, trial, or other matters before the Court, shall be filed under
 4 seal and shall remain sealed until otherwise ordered by the Court unless the parties mutually
 5 agree that material need not be filed under seal.
 6          13.     Upon conclusion of this action, defendant’s attorney shall return to the
 7 government or destroy, and certify the destruction of, all discovery material. Counsel shall
 8 complete this process within a reasonable time, not to exceed 30 days after the conclusion of
 9 the last appeal.
10          14.     This Protective Order may be modified, as necessary, by filing with the Court a
11 Stipulated Order Modifying the Protective Order, or by order of the Court.
12          DATED this ______ day of May, 2020.
13
14
                                                       RICARDO S. MARTINEZ
15
                                                       United States District Judge
16
17
18 Presented by:
19 s/ Francis Franze-Nakamura
20 FRANCIS FRANZE-NAKAMURA
   STEVEN MASADA
21 Assistant United States Attorneys
22
   ANTHONY TEELUCKSINGH
23 Trial Attorney
24 Computer Crime and Intellectual Property Section
25
26
27
28

     PROTECTIVE ORDER                                                       UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Iarmak, CR19-257-RSM - 4                               SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
